67 F.3d 297
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Pamela CROUSE;  Manfred Dean Crouse, Claimants--Appellants,andCOLLECTION OF ASSORTED COINS AND PRECIOUS METALS, Defendant.
No. 95-1265.
United States Court of Appeals, Fourth Circuit.
Sept. 12, 1995.

Pamela Crouse, Manfred Dean Crouse, appellants pro se.
Frank DeArmon Whitney, Office of the United States Attorney, Charlotte, NC, for appellee.
Before WIDENER, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellants appeal from a district court order granting Pamela Crouse a one-half interest in a coin collection formerly owned by her and her husband.  The district court awarded the other one-half interest in the collection to the United States.  We affirm.


2
We have reviewed the record and the district court's amended* opinion and find no reversible error.  Therefore, we affirm the substance of the order on the reasoning of the district court.  United States v. Crouse, No. CA-93-167-2 (W.D.N.C. July 25, 1995) (as amended Aug. 1, 1995).


3
We deny Appellants' motion for appointment of counsel.  We also deny Appellants' motion for hearing in banc;  no member of the court requested a poll thereon.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


4
AFFIRMED.



*
 The amendments did not affect the substance of the order with respect to any of the claims raised by Appellants